The opinion of the court was delivered by
Black, C. J.
The question' presented for decision in this case is whether the trustees of It. & I. Phillips, insolvent debtors, acquired title to their property by the discharge, or whether, in order to pass the estate and vest it in the trustees, it was necessary that a formal assignment should be made by the insolvents. The same point, upon precisely the same state of facts, arose in the case of Moncure v. Hanson, decided in April last, and reported in 3 Sarris 385. This court then held that the estate vested in the trustees at the time of the discharge. Where a question has been once deliberately settled after solemn argument, it ought not to be disturbed, unless it be so manifestly erroneous that it cannot be supported without doing violence to reason and justice. But the defendants in error have something besides mere authority in their favor. We have reconsidered the case of Moncure v. Hanson, and have heard attentively an able argument, in which the opinion of Mr. Justice Bell was subjected to a minute and careful analysis, yet we have not either seen or heard anything to shake our confidence in the soundness of it.
The judgment is therefore affirmed; and the cases of Catherwood v. Phillips, Farmers’ Bank v. Phillips, and Houston v. *116Phillips, being in all respects similar to this, and having been submitted to the court on the same argument, the judgments in those cases are also affirmed.